Citation Nr: 1524730	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-43 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right shoulder disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased, 10 percent rating for right shoulder DJD status post previous dislocations, effective July 25, 2008.  The RO also denied entitlement to service connection for right knee sprain.

In November 2013, the RO increased the rating for right shoulder DJD to 20 percent based on disabling limitation of motion, effective June 19, 2012 and to 30 percent, effective November 1, 2013.  The RO also granted service connection for right shoulder DJD with history of recurrent dislocation of glenohumeral joint and assigned a rating of 30 percent from November 1, 2013.

Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence, specifically, updated VA treatment records, and indicated that he was waiving initial AOJ consideration of this evidence.  See Hearing transcript, at 2, 10; 38 C.F.R. § 20.1304(c) (2014) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").


FINDINGS OF FACT

1.  On August 26, 2014, in a written statement and on the record at the Board hearing, the Veteran withdrew his appeal from the denial of his claim for an increased rating for right shoulder disability, prior to the promulgation of a decision in the appeal.

2.  Right knee disability did not manifest in service, right knee arthritis did not manifest within the one year presumptive period, and the Veteran's current right knee DJD and knee sprain are unrelated to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an increased rating for right shoulder disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Right knee disability was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In an August 26, 2014 written statement and at the beginning of the August 2014 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of the claim for entitlement to an increased rating for his right shoulder disability.  Hearing transcript, at 2.  As this appeal was withdrawn in writing and on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.




Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, these chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

On the May 2012 VA examination, the Veteran was diagnosed with right knee DJD.  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease denotes the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone. . .' ").  The Board will therefore consider the provisions of 38 C.F.R. § 3.303(b).

As noted, the Veteran has met the current disability requirement.  In addition, in his written statements and during the Board hearing, the Veteran recounted that he twisted his right knee while in Airborne training, and continued to have pain and swelling while performing his duties as a paratrooper.  These statements are consistent with the Veteran's service personnel records.  The Veteran also recounted a subsequent injury to his right knee while playing football.  The service treatment records contain a March 1973 notation of right knee injury playing football, during which the Veteran heard the knee pop.  The knee seemed to be getting worse with pain and swelling on the outer aspect.  Examination showed limited range of motion, no effusion, and tenderness over the lateral aspect of the knee.  The impression was sprained right knee. The Veteran has thus met the in-service injury requirement.

The Veteran also indicated in his written statements and Board hearing testimony that he experienced right knee symptoms and problems in and since service, although he did not seek treatment because he "just dealt with it" and self-medicated.  See Hearing transcript, at 9-10.  Although there is a medical examination report that appears to be a separation examination, it is not clearly labeled or dated.  There is, however, a May 1973 VA examination report that was prepared in connection with the Veteran's claim for service connection for his right shoulder disability made shortly after service.  The report contains findings regarding the right knee.  Specifically, the report indicates that the knees were entirely within normal limits on examination.  The Veteran stated during the examination that he had trouble with his right knee while in training at jump school and was told by a doctor that he had a little water on the knee.  According to the Veteran, "It hurt for a few days but I have had no trouble from it since."  The Board notes that an August 1971 service treatment record notes left knee pain with an impression that appears to be water on the left knee.

The Board finds the Veteran's statement made to the May 1973 VA examiner as to the contemporaneous condition of his knee to be of greater probative weight than his statements made many years later during the course of an appeal from the denial of compensation benefits.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Thus, whether due to faulty recollection many years later or otherwise, the Veteran's statement that he experienced right knee symptoms and problems in and since service are not credible.  Moreover, as arthritis was not noted in service and the evidence reflects it did not manifest within a year of service or for many years thereafter, neither the provisions of 38 C.F.R. § 3.303(b) nor the presumptive provisions of 38 C.F.R. § 3.307(a) are for application.

The only remaining question is whether the Veteran's right knee disability diagnosed many years after service is related to the in-service right knee injury.  The only medical opinion on this question is that of the May 2012 VA examiner.  After reviewing the claim file and examining the Veteran, the VA examiner concluded that the current right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  In her rationale, she cited the May 1973 VA examination and found that the examination and Veteran's statements indicated that the symptoms of the in-service right knee injury had resolved without chronic sequelae.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only other opinion is that of the Veteran, who opined that his current right knee disability was related to the in-service right knee injury.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether his current right knee DJD and sprain are related to the in-service right knee injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to offer an opinion on this question, the Board finds that the specific, reasoned opinion of the physician who conducted the May 2012 VA examination is of greater probative weight than the general assertions of the Veteran.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right knee disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the denial of the claim for entitlement to an increased rating for right shoulder disability is dismissed.

Entitlement to service connection for right knee disability is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


